Case 1:19-cv-01745-SEB-TAB Document 165 Filed 03/06/20 Page 1 of 2 PageID #: 4380




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  BIOCONVERGENCE, LLC,                          )
                                                )
         Plaintiff,                             )
                                                )
         vs.                                    ) Civil Action No. 1:19-cv-01745-SEB-TAB
                                                )
  JASPREET ATTARIWALA and                       )
  SIMRANJIT JOHNNY SINGH a/k/a                  )
  SIMRANJIT J. ATTARIWALA a/k/a                 )
  SIM J. SINGH,                                 )
                                                )
         Defendants.                            )

                         PLAINTIFF’S MOTION TO RECONSIDER
              MARCH 4, 2020 ORDER MODIFYING PRELIMINARY INJUNCTION

         Plaintiff BioConvergence d/b/a Singota Solutions (“Singota”), for its Motion to Reconsider

  March 4, 2020 Order Modifying Preliminary Injunction, states as follows:

         1.      On March 4, 2020, the Court issued an Order Modifying Preliminary Injunction

  (“Modifying Order”) [Dkt. #156].

         2.      The Modifying Order was issued following Defendant Jaspreet Attariwala’s

  February 12, 2020 “Response to Preliminary Injunction” [Dkt. #148].

         3.      There has been no change in circumstances which warrant granting Attariwala any

  relief from the terms of the prior injunction. As such, Singota respectfully requests the Court

  reconsider its Modifying Order. Singota’s grounds for this Motion are more fully detailed in the

  attached Memorandum of Law in Support, filed contemporaneously herewith.

         4.      In the alternative, Singota respectfully requests the Court set an evidentiary hearing

  to allow for testimony and inquiry into the factual allegations raised in Attariwala’s Response to

  Preliminary Injunction.
Case 1:19-cv-01745-SEB-TAB Document 165 Filed 03/06/20 Page 2 of 2 PageID #: 4381




         WHEREFORE, Singota respectfully requests the Court reconsider its March 4, 2020 Order

  Modifying Preliminary Injunction and reinstate the employment restrictions in the Preliminary

  Injunction, or in the alternative, set an evidentiary hearing on Attariwala’s request for

  modification, and grant all other relief the Court deems appropriate.

                                                   Respectfully submitted

                                                   s/ Christopher C. Murray
                                                   Christopher C. Murray, Atty. No. 26221-49
                                                   Susan H. Jackson, Atty. No. 0090924 (OH)
                                                   Justin A. Allen, Atty. No. 31204-49
                                                   OGLETREE, DEAKINS, NASH, SMOAK                &
                                                   STEWART, P.C.
                                                   111 Monument Circle, Suite 4600
                                                   Indianapolis, Indiana 46204
                                                   Telephone: 317.916.1300
                                                   Facsimile: 317.916.9076
                                                   christopher.murray@ogletree.com
                                                   susan.jackson@ogletree.com
                                                   justin.allen@ogletree.com




                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 6, 2020, a copy of the foregoing was sent to the following
  parties via First Class Mail.

          Jaspreet Attariwala
          Simranjit Johnny Attariwala
          1390 Kenyon St., NW Apt. 32
          Washington, DC 20010



                                               s/ Christopher C. Murray

                                                                                          42069216.1
